In a proceeding by neighboring property owners to review a determination of the respondent Board of Standards and Appeals of the City of New York, granting to the respondent Jamo Builders, Inc., a variance for a term of 15 years t-o_ permit the construction of a gasoline service station in a local retail use district, the petitioners appeal: (1) from an order of the Supreme Court, Queens County, dated June 23, 1960, which confirms the determination of the respondent board and grants respondents’ motions to dismiss the petition; and (2) from an order of said court dated July 23, 1959-, which inter alia, remits to the respondent hoard, for reconsideration, a prior determination by said board denying such a variance. Order dated June 23, 1960, affirmed, with costs. No opinion. Appeal from order dated July 23, 1959, dismissed, without costs. The proceeding which resulted in the order of July 23, 1959, was begun by Jamo Builders, Inc. (a respondent herein), as petitioner, against the Board of Standards and Appeals of the City of New York as respondent. Petitioners herein were not parties thereto, and hence said order is not here subject to collateral attack by them (see Civ. Prac. Act, § 557; Sleicher v. Sleicher, 251 N. Y. 366; Denman v. McGuire, 101 N. Y. 161). In any event, it is well established that a court may remit an administrative determination to a board or officer for further proceedings, including reconsideration (Matter of North Amer. Holding Corp. v. Murdock, 6 A D 2d 596; Matter of Yasser v. McGoldrick, 282 App. Div. 1056, affd. 306 N. Y. 924; Matter of American Seminary of Bible v. Board of Standards & Appeals of the City of N. Y., 280 App. Div. 792). Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.